UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-50322
                         Summary Calendar


                        J. RICHARD AVENA,

                                              Plaintiff-Appellant,


                              VERSUS


               TEXAS DEPARTMENT OF HUMAN SERVICES,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                        (SA-00-CA-0655-IV)
                         January 7, 2003


Before JONES, STEWART, and DENNIS, Circuit Judges.

Per Curiam:*

      J. Richard Avena pro se appeals the district court’s order

granting summary judgment to his employer, the Texas Department of

Human Services (“DHS”), on his Title VII claim that DHS failed to



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
promote him to one position and denied him the opportunity to apply

for two other positions based on his national origin.                     We AFFIRM.

                                          I.

     Avena was hired by DHS in 1990 to serve as the agency’s

Regional Civil Rights Director in San Antonio, Texas. Prior to his

hiring,   he   had    spent    twenty-one       years     working   for    the   U.S.

Commission on Civil Rights and two years working as the executive

director of the Texas Civil Liberties Union.                      He consistently

received favorable job evaluations from DHS.

     Steve Currier is the Director of the DHS’s Civil Rights

Division (“CRD”) in Austin, Texas.                 Aurora LeBrun was the CRD

Assistant    Director.        On   July   31,     1995,    LeBrun   announced     her

resignation.      Currier      obtained        permission    to   post    a   vacancy

announcement about LeBrun’s position internally and externally.

The vacancy was posted on August 28, 1995.                Eighteen people applied

for the job.         Of these, Avena and six others were invited to

interview.     Three were African American, three were Hispanic, and

one was Anglo American.

     The seven candidates were given a written examination and were

interviewed by a committee consisting of Currier, LeBrun, and

Robert Compton.       Avena had the highest written examination score

and the second highest oral interview score. His overall score was

171.5, which placed him second among the candidates. The top-rated

candidate was Debra Smith, who is African American and who worked

in the CRD regional office in Houston.             Her score was 178.         Currier

                                          2
offered the position to Smith on September 20, 1995.                           Smith

accepted the offer on September 21, 1995.                Avena says he was

notified of the decision on September 25, 1995.                Smith eventually

withdrew her acceptance and, despite Currier’s efforts to change

her mind, declined the promotion.

     DHS later announced that it intended to reorganize the CRD by

eliminating the position of Assistant Director and creating two new

section manager positions.         The internal reorganization plan was

authorized so as not to increase the total staff size of the CRD.

DHS announced that any current CRD manager in the state office at

pay group level 20 or higher could apply for the two new section

manager positions. This prerequisite excluded Avena, who worked in

the CRD’s regional office in San Antonio.              On December 15, 1995,

DHS announced that the new positions would be filled by Robert

Compton and Ana Mireles.         Compton is Anglo American.            Mireles is

Hispanic.

     On January 12, 1996, Avena filed an internal complaint of

discrimination     based   on    national    origin,   sex,     and    age.     The

internal    investigation       found   no   illegal   discrimination.           On

September 20, 1996, Avena sent a letter to the EEOC alleging

discrimination based on age and national origin.                The letter was

received    on   September   25,    1996.     Avena    filed    a     formal   EEOC

complaint on October 7, 1996.           The EEOC found “cause to believe

discrimination existed.”         Upon reconsideration at DHS’s request,

the EEOC sustained its finding. At DHS’s further request, the EEOC

                                        3
sent the investigative file to another EEOC office for yet another

review.         That   review   resulted     in   the   same   finding.    After

conciliation failed, the EEOC sent Avena a right-to-sue letter.

      On June 30, 2000, Avena filed the present lawsuit, alleging

claims under 42 U.S.C. §§ 2000e et seq.            Among Avena’s evidence of

national origin discrimination is testimony that LeBrun made a

disparaging remark about Avena, to the effect of “he doesn’t know

what he is doing.        He’s just an old Mexican man.”          The district

court granted DHS’s motion for summary judgment and dismissed the

case.    Avena timely appealed.

                                       II.

      We review a grant of summary judgment de novo.1                     Summary

judgment is proper if “the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits,

if any, show that there is no genuine dispute as to any material

fact and that the moving party is entitled to judgment as a matter

of law.”2       In assessing the summary judgment evidence, we must

review    all    the   evidence   in   the   record,    draw   all   reasonable

inferences in favor of the nonmoving party, and make no credibility

determinations or weigh the evidence.3


  1
    Chaffin v. John H. Carter Co., 179 F.3d 316, 318 (5th Cir.
1999).
  2
      Id. at 318-19.
  3
    Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000).

                                        4
                                   III.

      Avena claims DHS violated Title VII by failing to promote him

to the position of Assistant Director both when it offered the

position to Smith and after Smith turned down the position and then

by preventing him from applying for the two manager positions.

                                    A.

      In a state with a state or local administrative mechanism to

address employment discrimination complaints, a Title VII plaintiff

must file his discrimination charge with the EEOC within 300 days

“after the alleged unlawful employment practice occurred.”4   Texas

has such a state administrative mechanism.5      A Title VII claim

accrues when the plaintiff is given unequivocal notice of the

adverse employment decision.6

      Avena says he was notified that DHS selected Smith and not him

for the Assistant Director position on September 25, 1995.    Avena

sent the EEOC a letter outlining his complaint on September 20,

1996.    He sent the EEOC a formal complaint on October 7, 1996.

Hence, the facts show that Avena filed his discrimination charge

with the EEOC more than 300 days after his cause of action accrued.

      Avena asserts that DHS failed to allege an affirmative defense

  4
    42 U.S.C. § 2000e-5(e)(1); see Huckabay v. Moore, 142 F.3d 233,
238 (5th Cir. 1998).
  5
      Huckabay, 142 F.3d at 238.
  6
    See Delaware State Coll. v. Ricks, 449 U.S. 250, 258 (1980);
Vadie v. Mississippi State Univ., 218 F.3d 365, 371 (5th Cir.
2000).

                                    5
based on the statute of limitations.              The record shows that DHS’s

amended answer       includes     three    affirmative      defenses,       including

“Defendant asserts the defense of limitations.”                Avena’s assertion

is therefore meritless.

      Avena also claims that DHS’s selection of Smith instead of him

was part of “a continuous pattern of discrimination.”                 If true, his

cause of action would be timely under the continuing violation

doctrine.7     To    avail    himself      of    this   doctrine,     Avena         “must

demonstrate more than a series of discriminatory acts.                         He must

show an    organized    scheme     leading       to   and   including      a   present

violation,    such    that    it    is    the     cumulative       effect      of     the

discriminatory practice, rather than any discrete occurrence, that

gives rise to the cause of action.”8                    Factors to consider in

determining   whether       the   continuing      violation    doctrine        applies

include   whether     the    alleged      acts    involve    the    same       type   of

discrimination, tending to connect them; whether the alleged acts

were recurring or isolated decisions; and whether the alleged acts

had the degree of permanence that should trigger the employee’s

awareness of and duty to assert his rights.9

      In this case, Avena alleges a series of discriminatory acts

that occurred in relatively close proximity and which each involved

  7
      Huckabay, 142 F.3d at 238.
  8
      Id. at 239 (citations omitted).
  9
    Id. (quoting Berry v. Board of Supervisors, 715 F.2d 971, 981
(5th Cir. 1983).

                                          6
failure      to   promote    him    to     a    management       position.    But    the

particular decision to hire Smith instead of Avena is “the sort of

discrete and salient event that should put the employee on notice

that a cause of action has accrued.”10                   Indeed, Avena makes clear

in his briefs his belief that the initial decision to hire Smith

instead      of   him,    standing        alone,     constituted      discrimination.

Accordingly, Avena cannot avail himself of the continuing violation

doctrine to get past the limitations problem. His claim related to

DHS’s initial decision to hire Smith instead of him is time-barred.

                                               B.

       To make out the prima facie case of a failure to promote

claim, a plaintiff must show (1) he belongs to a protected class,

(2) he was qualified for the position for which his employer sought

applicants, (3) he was not promoted, and (4) after his rejection,

either the position was filled by someone outside the protected

class or      his   employer       continued        to   seek    applicants   with   his

qualifications.11

       Avena cannot make out a prima facie case of discrimination

based   on    DHS’s      decision    to    eliminate       the    Assistant   Director

position instead of offering it to him after Smith declined it.                       It

is undisputed that the Assistant Director position was eliminated


  10
     Celestine v. Petroleos de Venezuella SA, 266 F.3d 343, 352
(5th Cir. 2001) (quoting Huckabay, 142 F.3d at 240).
  11
     See id. at 354-55; Blow v. City of San Antonio, 236 F.3d 293,
296 (5th Cir. 2001).

                                               7
after Smith turned down the job offer.               Hence, there is no evidence

that the position was filled by someone outside the protected class

or        that    DHS    continued     to    seek     applicants      with     Avena’s

qualifications after rejecting his application.                     This necessarily

means Avena cannot demonstrate the fourth element of a prima facie

case of discriminatory failure to promote with respect to the

elimination of the Assistant Director position and that summary

judgment is warranted as to that claim.

                                            C.

          Avena’s final claim is that DHS denied him the opportunity to

apply for the two manager positions it created when it eliminated

the Assistant Director position.                 Again, he alleges that in this

respect DHS discriminated against him based on his national origin.

To make out a prima facie case of disparate treatment, a plaintiff

must show (1) he belongs to a protected class, (2) he was qualified

for the position for which his employer sought applicants, (3) he

suffered an adverse employment action, and (4) others similarly

situated were treated more favorably.12

          Avena   identifies   no     evidence      that   shows    other    similarly

situated employees were treated more favorably than he was when DHS

filled the         new   section     manager     positions.        Only   current   CRD

managers in the state office were eligible to apply.                         Avena has

offered no evidence that any DHS employee who was not a manager in

     12
     Rutherford v. Harris County, Texas, 197 F.3d 173, 184 (5th
Cir. 1999).

                                            8
the state office was allowed to apply when he was not.    Hence, he

has offered no evidence that he was treated differently than other

CRD employees who were not managers at the state office.     He has

therefore failed to satisfy the fourth element of the prima facie

case.    Moreover, of the six current CRD managers in the state

office who were eligible to apply for the new section manager

positions, three were Hispanic and three were Anglo American.   One

of the two people hired to fill the new positions is Hispanic; the

other is Anglo American.       While these facts are not outcome

determinative, they significantly weaken Avena’s contention that

the selection process discriminated on the basis of national

origin.13   Summary judgment is warranted as to this allegation.



                                 IV.

       For the foregoing reasons, the judgment of the district court

is AFFIRMED.




  13
     See Nieto v. L & H Packing Co., 108 F.3d 621, 624 (5th Cir.
1997) (stating that “[w]hile not outcome determinative,” the fact
that the person who replaced the fired employee was of the same
national origin “is certainly material to the question of
discriminatory intent”).

                                  9